 11.In the Matter of JOHNH. MACLIN `PEANUT CO.,INCORPORATEDandUNITED STONE AND ALLIED PRODUCTS WORKERS OF AMERICA,C. I. O.Case No. 10-CA-X52.=Decided June 20,'1919DECISIONORDEROn'December 30, 1948, Trial,Examiner George A., Downing is-sued his Intermediate Report' in the above-entitled proceeding, find-ing that the Respondent -had engaged in and' was engaging in cer-tain, unfair labor practices, in, violation of 'Section 8' (a) (1) of theAct, and recommending that it cease and desist therefrom and takecertain affirmative'actiAn,' as set forth. in the, copy of the Interme-diate' Report- attached hereto.He'also found that the Respondenthad ,not engaged ,in certain other unfair labor practices alleged inthe complaint, as amended .at the' hearing, to be in violation of-Section 8 (a), (3) .and 8 ; (a) (4) of the 'Act, and recommended dis-missal-'of those allegations., ' Thereafter, the, General Counsel filed'exceptions to so much' of the Intermediate Report as dismissed the.allegations relating to Section 8 (a) (3) and 8 (a) (4), and sub-mitted a supporting brief.'Tlie Respondent filed ' no exceptions orbrief.'The Board has- reviewed the" rulings of the Trial Examiner atthe, hearing and finds that 'no prejudicial error was committed.Therulings are hereby affirmed.'Th:e Board has considered the, Interme-diate Report, the exceptions and ;brief, and the 'entire record in the1The respondent, on May 4, 1949, moved'to 'dismiss the exceptions and brief filed by theGeneral Counsel on the ground that' copies thereof had not.been timely served upon it.Inasmuch' as it-appeared that the General Counsel's delay in effecting service upon theRespondent was due.solely to inadvertence and that the Respondent had not been preju-diced thereby, the Respondent's motion to dismiss was heretofore denied.Under thecircumstances,-the Respondent was granted 10 days-within-which-to file a reply brief if itso desired.No reply brief'has been submitted.2Pursuant to the provisions of Section 3 (b) -of_ the Act, as amended, the Board, haszog, and Members Houston and' Murdock`]3At the conclusion of''tlie Respondent's case, -the trial Examiner granted, the GeneralCounsel's motion to amend the charge and complaint herein to allege a violation of Section8 (a) (4), and of 8 (a) (1) derivatively. The Respondent was thereupon afforded addi-84 N. L. R. B., No. 48.384 JOHN H. b4ACLIN-PEANUT CO., INCOR'PORATED' -385'case, and' hereby adopts those findings, conclusions, and recommenda-tions of the Trial Examiner that are' consistent with our Decisionand Order herein.-'1:The amended complaint alleges certain independent violationsof Section 8 (a) (1) of the Act.The TrialExaminerfound such vio-lations in the following conduct of President Henry A. Maclin : (1)his interrogation of employee Kelson concerning the latter's unionactivities; (2) his solicitation of Kelson's assistance in ascertainingthe extent of union organization and, in discouraging union activitiesof other employees; and (3) his threat to close the Respondent's plantif the union organizational efforts succeeded.No exception has beentaken to these findings.' - We shall adopt the Trial Examiner's findingsin these respects.42.The complaint, a's' amended, also alleges that the Respondentdiscriminatorily discharged- Riley' Kelson on April 30, 1948, in viola-tion of Section'8'(a) (3) of the Act, and that the Respondent there-after, on May 22, 1948,' violated Section 8- (a) (4) of the Act by re-fusing to reinstate or reemploy Kelson because he filed charges andgave testimony under the Act.The Trial Examiner dismissed theseallegations.We join the Trial' Examiner in' his conclusion with respect to' thealleged violation of Section 8 (a) (3).While the matter is not-en-tirely free from doubt, we agree that the evidence -fails to' preponderatein favor of a finding that the separation 5 of Riley Kelson' on April 30,1948, was disciiminutorify motivated.Accordingly, we shall dismissthe complaint insofar' as it alleges that such separation constituted aviolation of Section 8 ('a) (3) of the Act.However, we disagree with tlie Trial Examiner's finding that theRespondent's failure'to reinstate 'or reemploy Kelson on May 22, 1948,was not violative of Section 8 '(a) (4) and 8 (a) (1) of the Act.Kelsoil, -at the'time of his separation on, April 30,'1948,8'had beenemployed by the Respondent for over 20 years. In addition to histional time to meet these allegations and, in fact,submitted additional'evidence thereon.Inasmuch as the matter was fully litigated and the Respondent has made no' showing ofprejudice,we find that the Trial Examiner's ruling was proper. Cf.Matter of The HideBrothers Company,67'NL. R B. 1249,'enfd. 161 F.(2d) 179(C.A. 5), andMatter ofWire Rope Corporation'of America,Inc.,'*While we also adopt the conclusion of the Trial Examiner, to which no exception wasfiled, that the Respondent's conduct in requiring attendance of employees at a speech byMaclin on November 12, 1947, was not violative of the Act,we do not subscribe to thelanguage of the Trial Examiner that such,conduct was not unlawful"since the meetingwas held during working hours and the employees compensated for the'time."5We do not adopt the Trial Examiner's determination that Kelson's separation on April30 constituted a dischargeRather, as will be discussed at lengthInfra,we find thatthis separation was In the nature of a temporary lay-off.eAt one point In' the Intermediate Report, the Trial Examiner inadvertently,finds thatMachn testified that Kelson was separated on April 28, 1948.Irr-- 386DECISIONS OF NATIONAL LABOR" RELATIONS BOARDextended service, Kelson had, in 1940; lost his right arm in, the Re-spondent's employ.Principally as a result of these circumstances,Kelson was regarded by Maclin with considerable sympathy and, ingeneral, occupied the position of a favored employee in the Respond-ent's.plant.tendent, determined that action should be taken with respect to Kelson,which action we have not found to be violative of 'the Act, Maclinhimself prepared the brief notice of "dismissal."The notice read :"Riley :We will not need you after today."However, Maclin testi-fied that hepurposelyworded this notice in vague terms with the ex-pectation that Kelson would return during "the next day or two, oreven that afternoon . . . to ask me the reason why he was fired."Maclin then hoped to call in Knight and, after discussing the matteropenly with Knight and Kelson, to " reinstate him."As Maclin ad-mitted, it was his thought when the notice was placed in Kelson's payenvelope "to have him back on the job within a few days." It is thusapparent, ,and we find, that Kelson's separation on April 30, 1948,was not intended by the Respondent to be a permanent, discharge.Rather do we conclude that it was in the nature of a temporary lay-offwhich was intended to extend only until overtures were made byKelson.Subsequently, on May 13, 1948, the original charges herein werefiled, alleging,inter alia,that Kelson had been discharged because ofhis union activities.Shortly thereafter, on May 22, Kelson appearedat the Respondent's office and made the very overtures for his job whichMaclin, before the filing of the charges, had intended to result in hisimmediate reinstatement or ,reemployment..Maclinperemptorily re-jected, these, overtures, thus evincing a complete change o0 -attitude to-ward Kelson. The explanation therefor is clearly revealed in Marlin'scontemporaneous;'remark toKelson: ". ;.: you filed charges againstme and it's now in the hands of, our attorney and we, intend to fightit."It is further disclosed in the following testimony of -Maclinat''the hearing:,Q.,,,But'it'was your thought' when you put that notice in hispay envelope that you would have him back on the.job in a fewdays?A. Yes.Q. And then' after that, time you decided- not to?A. Oh, no, now, wait a minute.Charges were filed against me[Emphasis supplied.]Under-all the circumstances, we are convinced'"and find that the filingof charges with the Board was the operative factor"in the Respond- r.JOHN. H. MACLIN PEANUT CO., INCORPORATED387ent's conversion of the temporary lay-off status of Kelson into oneof outright discharge.But for such charges, the overtures by Kelsonwould have resulted in the resumption of work by him, or at leastin consideration by the Respondent of whether he should be rein-stated.Section 8 (a) (4) of the Act expressly proscribes discrimination inany manner against an employee because he has filed charges or giventestimony under the Act.The Respondent's conduct in refusing toreinstate or reemploy Kelson, or even to consider him for reinstate-ment, and; in effect, changing his status to that of a discharged em-ployee falls clearly within the interdiction of that section.The Boardhad occasion to pass upon a closely' analogous situation arising underthe original Act inMatter of The Kramer Company,29 N. L. R. B.921.It was held in that case that an employer's failure to reinstateor reemploy a laid-off employee because of the filing of charges wasviolative of Section 8 (4),7 and added that the statute's prohibitionagainst discrimination is effective regardless of whether the employerbelieved that the charges were false or whether the ultimate proofsustained their validity."Thus, although we have invalidated the charges relating to Kelson'sseparation on April 30, 1948, this does not relieve the Respondent ofits responsibility for the subsequent change of his employment statuson May 22, 1948. It is sufficient, under the Act, that the filing of thecharges precipitated such change in status and prevented considera-tion of the reinstatement or reemployment of Kelson by the Respond-ent.Accordingly, we find, contrary to the determination of the TrialExaminer, that the Respondent on May 22, 1948, discriminated againstRiley Kelsoii because of the charges filed on his behalf and therebyviolated Section 8 (a) (4) of the Act.'We also find that the Re-spondent, by this conduct, interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, in violation of Section 8 (a) (1) of the Act.'°7The provisions of Section 8 (4) of the original Act are continuedin Section 8 (a) (4)of the Act,as amended8 See alsoflatter of Marlin-Rockwell Corporation,39 N. L R' B. 501, 513, enfd. as mod.133 F (2d) 258 (C A 2)'9As alreadynoted, the gravamen of the instant case is the Respondent's change ofNelson'sstatus from"temporarilylaid off" to "discharged,"because of the filing ofchargesThesituationherein is thereforeclearly distinguishablefrom thatinMatterof American Linen Seri,ice,Company,45 N L. R B.902, andMatter of The Mead Corpo-ration,52 N. L. R B 1361, which arerelied uponby the TrialExaminer. In theAmer-scan Linencage,we upheld an employer's refusal to enter intoa,settlementof charges.And in theMeaddecision,we dismissed an allegation of 8 (4)on the groundthat theemployee concerned had neither requested,nor was he refused, reemployment after chargeswere filed...10Matter of Atlanta,BroadcastingCompany,79 N. L R B. 626. . , — 388DECISIONS-OF NATIONALIjABOR'RELATIONS BOARDTHE' REXIEDY,...In addition to the Trial.Examiner'sfinding that the Respondenthas violated Section 8a) (1) of the Act,which we have adopted, wehave found that the Respondent has also violated 'Section 8 (a) (4).of the Act by the discriminatory discharge of Riley Kelson on May22, 1948.,We shall,therefore,order the Respondent to offer Kelsonimmediate and-full reinstatement to his former or a substantiallyequivalent position,without prejudice to his seniority or other rightsand privileges,and make him whole for,any loss'of'pay he may havesuffered by reason of the Respondent'sdiscrimination,by paymentto him of a sum of money equal to the amount which he, ,would nor-,mally have earned as wages during the period;from May 22,,1948, thedate of the discrimination against him,to December 30, 1948, the date,of the Intermediate Report,herein, and during the period from thedate of this Decision and Order to the date of the Respondent's offerof reiristatementless his net earnings during,said periods."'The violations of the Act which the,Respondent committed are, inour opinion,persuasively related to other unfair labor practices pro-scribed by the Act, and the danger of their commission in the futureis to be anticipated from the Respondent's conduct in the past.Thepreventive purposes of the Act will be thwarted unless our order iscoextensive with the threat.In order, therefore,to make more effec-tive the interdependent guarantees of Section 7, to prevent a recur-rence of unfair labor,practices,and thereby minimize industrial strifewhich burdens and obstructs commerce, and thus effectuate the poli-cies of the Act, we shall order the Respondent to cease and desist frominfringing in any manner upon the rights,guaranteed in Section 7Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, John H. MaclinPeanut Co., Incorporated, Albany, Georgia, and its officers, agents;successors,and assigns, shall:1.Cease and desist from':(a)Discharging, refusing to ,reinstate or reemploy, or otherwisediscriminating against any employee because he has ,filed charges orgiven testimony,ulider the Act, or in any other manner interfering11This abatement of back pay for the, period between the issuance of the IntermediateReport and our Decision and Order follows our usual practice where,as here, the TrialExaminer did not recommend-the reinstatement of this employee or the award of back payto him. JOHN H. MACLIN PEANUT CO., INCORPORATED389with the right of employees to file and prosecute charges and to givetestimonyunderthe act;(b) Interrogating its employees concerning union membership oractivities; seeking employee assistance in ascertaining the union mem-bership or activities of other employees; soliciting employee assistancein discouraging union membership or activities of other employees;and, threatening to close its plant if union organizational effortssucceeded;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabororganizations,to join or assistUnited Stone and Allied ProductsWorkers of America, C. I. 0., or any other labor organization, tobargain collectively through representatives of their own choosing,and to engagein concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and to refrain from any orall such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized in'Section 8 (a) (3) of the, Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer Riley Kelson immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice to hisseniority and other rights and privileges;(b)Make whole Riley Kelson for any loss of pay suffered by reasonof the Respondent's discrimination against him, in the manner setforth in the section of the Decision entitled "The Remedy."(c)Post at its plant in Albany, Georgia, copies of the notice at-tached hereto marked "Appendix A." 12 Copies of such notice, to befurnisheSl by, the Regional Director for the Tenth Region, shall, afterbeing duly 'signed by the Respondent's representatives, be posted bythe Respondent immediately-upon receipt thereof and maintained by itfor sixty (60) consecutive days thereafter in coiispicuous,places, in-cluding all places whore, notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director,for the Tenth Region, in writing,within ten. (10) days from the date of this Order, what steps theRespondent 'leis taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Resj bnd"ent'violate'd Sectio'n'8 ('a')' (3) of the Act, be, and it herebyis,dismissed.32In the event this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice before the words, "A DECISION AND ORDER,". thewords, "A DECREE OF THE UNITED STATES-COURT-OF APPEALS-ENFORCING." 390DECISIONS. OF NATIONAL LABOR, RELATIONS BOARDAPPENDIX A. .NOTICE TO ALL EMPLOYEESPursuant to a=Decisionand Order of the National LaborRelationsBoard, and in order to effecutate the -policiesof theNational LaborRelationsAct, we herebynotify our employees that :WE WILL NOT'discharge,refuse to reinstate or reemploy, orotherwisediscriminateagainst any of our employees because hehas filed charges or given testimonyunder the'Act; or in anyother manner"interferewith the rightof our employees to file andprosecutecharges and to give'testimonyunder theNational LaborRelationsAct''WE WILL NOT'' interrogate our employeesconcerning union mem-bership or activities;seek employee assistance in ascertaining theunion membership or activitiesI of other eiliployees solicit em-ployee assistance in discouraging union membership or' activitiesof other employees;or threaten to close our plant if union organi-zational efforts succeed.WE WILL NOT in any other nlaiiner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organi-zation, to form labor organizations, 'to join 'or assist UNITEDSTONE ANDALLIEDPRODUCTS WORI{ERS OFAMERICA,,C. I. 0., orany other labor organization, to bargain' collectively throughrepresentatives of their own choosing,and to engage in concertedactivities for the plirpose,of collectivebal-gaiiiing or other mutualaid or protection or to'refrain from'any and all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor. organization as a conditionof employment as authorizedby Section8 (a) (3)' of the Act:WE WILL OFFER to the employee named below immediate and fullreinstatement to his former or substantially equivalent positionwithout prejudice'to any seniority or other rights and privilege'spreviously enjoyed, and make liini'whole'for any loss of pay suf-fered as a' `result of the discrimination.'Riley KelsonAll our - employees are free' to become or remain member's of theabove-named union or any other labor organization.eTOHN,H. MACLIN PEANUT CO.,,INCORPORATED,Employer.By -----------------------------------------------' (Representative)(Title),Dated U:JOHN H. MACLIN PEANUT CO., INCORPORATED391This notice must remain posted for 60,consecutive days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMr. William M. Pate,andMr. John C. Carey, Jr.,for the General Counsel.,Mr. Legare Davis, Miss Mildred McClelland,andMr. Frank A. Constangy,ofAtlanta, Ga., for the Respondent.Mr Marvin R. Blalock,of Dalton, Ga., for the Union.STATEMENT OF THE CASEUpon an amended charge' filed on August 18, 1948, by United Stone and AlliedProductsWorkers of America, C. I. 0., herein called the Union, the GeneralCounsel of the National Labor Relations Board' by the Regional Director for theTenth Region (Atlanta, Georgia) issued a complaint dated August 20, 1948,against John H Maclin Peanut Co, Incorporated; of Albany, Georgia, hereincalled the Respondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and (3) and Section 2 (6) and (7) 6f the Labor ManagementRelations Act,'1947, 61 Stat.'136, herein called the Act.Copies of the complaint,the amended charge, and the notice of hearing were'duly served on the Respondentand the Union on August 20, 1948.1'With respect tb the unfair labor practices the complaint' alleged in substance :(1) that from about November 12, 1947, and since, the Respondent by its officers,agents, and employees, more particularly by Henry W. Maclin, president, andEssie Stevens, forewoman,' and in violation of Section 8 (a) (1) had interferedwith, restrained, and coerced' its employees in the exercise of the rights guar-anteed in Section 7 of the Act: (a) by interrogating its employees concerningtheir union affiliations; (b) by threatening and warning its employees to refrainfrom assisting, becoming members of, or remaining members of, the Union ; and(e) by threatening to shut down its plant and replace its employees with machinesbefore dealing with a union; and (2) that in violation of Section 8 (a) (1) and(3,)of the Act, the Respondent discharged Riley Kelson on or about April 30,1948, and thereafter failed and refused to reinstate him because of his membershipin and activities on behalf of the Union, thereby discriminating in regard to hishire and tenure of employment in order to discourage membership in the Union.On or about September, 1, 1948, the Respondent filed its answer in which itadmitted certain allegations of the complaint,but denied the commission of anyunfair labor practices.'Pursuant to notice, hearing was held on October 19, 20, 21, and 22, 1948, atAlbany, Georgia, before the undersigned, George A. Downing, the Trial Examinerduly designated by the Acting Chief Trial Examiner.The General Counsel andthe Respondent were represented by Counsel and the Union by a ,representative.Full opportunity to be heard, to examine, and cross-examine witnesses and tointroduce evidence pertinent to the issues was offered all parties.1The General Counsel and his representatives are herein referred to as the GeneralCounsel,and the National Labor Relations Board as the Board.2On the General Counsel's motion at the conclusion of the hearing the complaint wasamended,without objection,to.strike the name of Essie Stevens. .'Defendant's original answer contained a general denial that- It had discharged RileyKelson because of 'his,union-membership or activities and continued with an affirmativeaverment that it had discharged Kelson for cause within the meaning of Section 10 (c)of the Act.By amendment prior-to the hearing the affirmative matter was eliminated,leaving only the general denial. 392DECISIONSOF NATIONAL 'LABOR RELATIONS 'BOARDVarious motions were made by the parties as the hearing progressed.Respond-ent's motion to'dismiss the complaint on the ground that the amended charge onwhich it was based did not comply in certain respects with Section 203.12 (f)of the Board's Rules and Regulations nor with Section 9 (f), (g), and (h) of theAct was denied' Respondent's motion for a more definite statement of certainallegations in the complaint was denied.Ruling was reserved on Respondent'smotions to strike and to dismiss 'various portions of the complaint, and suchmotions are disposed of by the findings, conclusions, and recommendations hereinmadeAt the conclusion of Respondent's case' the General Counsel filed a secondamended charge and moved an amendment to the complaint based thereon toallege a violation,of Section 8 (a) (4).The amendment was permitted overRespondent's objection ',on the General Counsel's, representation that it was basedon evidence already in the record and that no new or additional evidence wouldbe offered in support thereof.'Respondent then moved to dismiss the amend-ment on the ground that the evidence did. not support the allegations.A rulingwas reserved.'The motion is disposed of by the findings, conclusions, and recom-mendations herein.At the conclusion of the case the General Counsel's motion to conform thepleadings to the proof in matters not of substance was granted over Respondent'sobjection.The parties, waived oral argument before the Trial Examiner, whodid, however, request briefs from both parties.A brief has been received fromthe Respondent.Upon the entire record in the case and from his observation of the witnesses theundersigned makes the following:FINDING OF FACTJohn' H. Machn Peanut Co., Incorporated, is a Virginia'corporation with itsin that city a peanut shelling plant and is engaged in the business of buying,shelling, grading, and selling peanuts. 'During the-'calendar' year 1947, whichwas representative of the period involved in this p'ro'ceeding, Respondent purchasedraw materials consisting of 'unshelled peanuts valued in excess of $500,000, asubstantial portion of which was purchased outside the State of Georgia.Dur-ing the same period the Respondent processed and sold finished products con-s'is'ting principally of shelled peanuts valuedtin excess of $500,000 approximately90 percent of which were 'sold and shipped' to customers outside' the State ofGeorgia. ' The Respondent does not'dspute that it is engaged in commerce withinthe meaning of the Act and the undersigned finds that it so 'engaged'.'J'l,.,.e,,_II., THE LABOR ORGANIZATION-INVOLVED,,-,United Stone and Allied' Products Workers `of America; affiliated with theCongress of Ilidustrial'Organizafions;-is-a labor organization admitting to mem-bership employees of Respondent.a CfMatter of Baldwin Loeoneotiue Works,76 N. L R. B. 922,3 ; Matter-of Leon-OilIf .'1,''On Respondent's motion, however,the amendment was reducedtowriting,and filedas anexhibit.-6 Respondent renews in its briefits objection to the allowance'of the amendmentThedisposition herein{ of the alleged violationof Section 8 (a) (4), rendersthe point moot.y'= 7, Respondentalso'moved fora,continuance until'after,January1, 1949,;to enable it toplead and to, prepareIts defensesto the amendment.The motion ,was denied, the answerwas deemed amended todenythe new matter; and, a recess, was 'granted to -enable theRespondentto produce evidence, if it wished, to meet the new charge. - Well, within therecess period Respondentproduced a witness who testifiedin rebuttal of the new charge. JOHN H. IIACLIN PEANUT CO.,INCORPORATEDIII.THE UNFAIR LABORPRACTICES393A Intioduction and backgrovnld; the alleged agreement for lifetime employmentThe evidence adduced by the General Counsel in support of the charges ofunfair labor practices revolves almost entirely around Riley Kelson, and thehistory of his employment by Respondent and of the relations between Kelsonand Respondent's president, Henry W. Maclin, provides illuminating back-ground to the issues in the case.Kelson was employed by the Respondent from September 1927, until April 30,194S. when he was discharged.For a number of years he was employed in load-ing and unloading peanuts and in a variety of miscellaneous duties. Begin-ning about 1937, he began running some of the shelling machines. In the monthof April 1940, he lost his right arm in an accident at Respondent's plant, thearm being severed between the wrist and the elbow.The accident and the injuryled to the first of a number of sharp conflicts in the evidence;.for though it isestablished that Kelson received an award and a settlement from the GeorgiaIndustrial Board under the Georgia Workmen's Compensation Act,' he con-tended that Respondent's president, Henry W. Maclin, had the morning afterthe accident made an agreement with him to give him a lifetime job providedKelson did not "sue for a settlement."The issue was litigated at considerablelength but the undersigned does not consider it to be necessary to summarize indetail the mass of evidence relating to it because of the finding hereby made thatno such agreement or contract was in fact made and the further finding thatneither the contract, assumingaiguendoits existence,9 or its claimed breach hasbeen connected by credible evidence with the issues surrounding the alleged unfairlabor practices 10These findings are made after a careful analysis of the testi-mony of Kelson, of his sister, Pearlie Mae Wingfield, who corroborated him,and of Maclin, who denied making the agreement; and they are based on Mae-fin's testimony as to the incident, which the undersigned credits" The testi-mony of Kelson is not credited save as it corroborates Maclin's visit to thehospital the night of the injury and the fact of a conversation at that time.Thetestimony of Pearlie Mae Wingfield is also not credited ; she recalled little clearly9The law provides a presumption that employer and employees have accepted its pro-visions unless "prior to any accident" prescribed notices are givenGeorgia Code 1933,Section 114-201No evidence was offered that such notices were given.Furthermore,Kelson s acceptance of the award, the amount of which apparently accords with the stat-utory schedule [see Respondent's Exhibit 4; seeibid.,Section 114-406(m) ; and seeU. S F and G Company v. Edmondson,50 Ga App. 157], establishes that Kelson had infact accepted the provisions of the statute.Respondent had affirmatively accepted thestatute by maintaining the required insurance(ibid.,Section 114-601, 2).The rights,remedies, and liabilities were, therefore, fixed by the Workmen's Compensation Law,andwere exclusive of all other right8 and remedies(ibid,Section 114-103).° In view of the provisions of the Georgia Workmen's Compensation Act, set out Infootnote 8,supra,it is doubtful that a valid or enforceable contract would have resultedin any event because of probable lack of consideration, besides which the alleged agreement«as probably within the statute of frauds.1°Kelson at various points in his testimony made references to subsequent conversa-tions with Maclin in which the agreement was allegedly adverted to.Thus, he testifiedthat it was adverted to during his conference with Maclin in October 1947, summarizediifia, pages Nos. 394-395That portion of his testimony relating to the occasion is not-credited nor are his other refefences concerning it11 It is found that as testified by Maclin the, crucial conversation occurred on the nightof the injury and shortly after Kelson had been removed from the operating room at thehospital and placed in, the men's ward.Kelson admitted the fact of Maclin's visit at thatnot recovered fully from the anaesthetic he obviously was then unable to understand orto evaluate the tenor oftthe conversation. In fact, he admitted, "I didn't know what hesaid that night. I didn't stay awake that long" 394DECISIONSOF NATIONAL LABORRELATIONS BOARDexcept the crucial words that Maclin allegedly promised Kelson "a lifetime jobfor as long as he,lived," and her testimony as a whole is confused and,implausible.It is clear,however, that after his injury Kelson looked to Respondent for aliving and that'he' felt that Respondent was somehow obligated to give himone.Though it is unnecessary under the finding'made herein to seek the causefor that belief,itmay have resulted from a conversation with Maclin at theinception of the slack'season the year following his injury.'Kelson testified thathe had then reproached Maclin for cutting him off when the slack season beganstating'according to his testimony."I look for my living here. I lose my armhere doing what you said and I look for my living here."Maclin replied accord-ing to Kelson that he needn't worry about that"I'll take care of that, I'll giveyou regular work.""'The record establishes that Maclin thenceforth did giveKelson regular work.'In'view of'the finding above made the injury is'also a significance for the fol-lowing reason : It is'clear from Maclin's testimony as'a' whole and from the rela-tions which existed'between him and Kelson that despite Maclin's awareness offreedom from legal obligation he nevertheless felt a sense of moral obligationto Nelsonor at least a strong sense of pity or sympathy because of Kelson's injurywhich -bad been sustained in*Respondent's employ.This feeling led to a some-what'paternalistic attitude toward Kelson,who became a favored employee anda trusted one and who fiequentlysought and received adviceand assistance onpurely'personal "Matteis.These considerations lead immediately to the incidentsalleged'to'constitute interference, 'restraint,and'coercion which subject is next"treated.'' '' ''''.''B. Interference,restraint,and coercion1.The eventsa.The Maclin-Knight conference-October 1947Union activities among Respondent's employees began, so far as is indicatedby the evidence, in late September or early October 1947.Kelson testified that hejoined the United Packinghouse `Yorkers' of America "'on October 15, 1947, andjust after signing up he passed out about 25 cards at the plant where he was work-ing and got them signed. Although Respondent's knowledge of these activities isnot directly established, it is significant that it became aware of the organizationalactivities contemporaneouslS with Kelson's participation in the membershipdrive.'Thus, Maclin,"president, testified that he first' heard about the Unionaround the middle of October when Essie Stevens, the forewoman in the pickingroom, reported to him'that a union was being formed in the plant and broughtto him a blank membership card. Though professing not to be particularly con-find out something about it."Maclin's testimony as to the steps he took is con-flicting and contradictory in a number of details as set forth under ConcludingFindings,tinfra, p.No. 9,et seq.,but admittedly he called Riley Kelson to his12 The slack'season at Respondent's plant usually began about the,last of April or themiddle'of May and ran into September!Only a few 'employees were retained during suchseason''and Kelson had been one of them prior to his injury.However, at the beginningof the slack season next following his injury Kelson was not at first selected to remainHis' testimony to that effecttends,'of-course,to support the finding that there had been noagreement for lifetime employment. `"23The remaining portions of Kelson's testimony relating to the' occasion are not credited.14 Respondent'semployees'first' joined the United Packinghouse Workers'of America,CIO',''but oii'br'about'March 22; 1948,theirmembership was apparently transferred toUnited Stone and Allied Products Workers bf America, CIO,'tlie charging party herein. 'JOHN''IT. - MACLIIV' PEANUT CO.','INCORPORATED395office a day or two later 15 to seek verification of 'Stevens' .report'Only the twoof them were present:Kelson{ testified that the following conversation occurred :He told me. "Come in, Riley, have a seat, and explain to me' about the Union."He said, "I learnt-that you were a committeeman, that you were'going and'sign-ing up hands in my plant " And"I explamed'to him, I said, "No, Sir, I'm not nocommitteeman."And lie' said, "You done started a union:"Actually Kelson was not a committeeman at the time, although he was electedto that post some time later. In' any event the conversation continued, accordingtoKelson :':- -And he said, "I'm not going to have no union in my plant. I'm not going tohave it."He said, "Before I have a union in here, I'll shut this plant down astight as a wedge," he said, "and I ain't gotta open it up, cause I got enough moneyto do me the rest of my life and I don't gotta operate this plant for a livings 18had joined the Union and how many would and to discourage them against theUnion.He replied, according to his testimony, "Well, this is none of my placehow many join and how many are gonna I ain't want to know. I figured ifhe wants to know, why, that was his place to find out.Maclin's testimony can be summarized as follows :He asked Kelson if there was any union being formed in the plant but "quali-fied" the' inquiry by stating that Kelson didn't have to answer, that he couldanswer or not as he'wishedKelson replied lie knew of nothing, he knew of nounionMaclin'also exhibited to Kelson the membership card which Stevenshad turned in 'and inquired whether Kelson knew anything about- it. :WhenBelson disclaimedany knowledge of it, Maclin tore up the cardand put it inthe waste basket.Maclin denied that he asked Kelson whether ornot he was amember of the Union and that he asked Kelson if any individual'was a mem-ber of the Union.He also "thinks"' he, told Kelson he had a right to participatein theUnion as he wished or refrain'from'it as he wished.b.The notice to employeesand the 'alleged speechof November'12, 1947On.November 12, 1947, Maclin assembled the employees in the picking roomon the second floor of the plant and there read to them a notice which is set outin extensoin Appendix A hereto. The meeting was called at 10 minutes to 5 andlasted only approximately 10 minutes.' 'Copies -of, the notice were distributed to'aMaclin's testimony as to the time of the incident is not too definite, nor Is. Ielson's.'Stevens was not questioned about the incident.Maclin first fixed, the middle of Octoberas the time of receiving the report from Stevens and stated that he sought verification fromKelson within a day or two.Later he fixed the time of his conference with Kelson aswithin 2 or 3 weeks prior to November 12, which would place it during;the third or fourthweek of October.,The latter estimate corresponds in a, general way with,Kelson's firststatement that the conference occurred,about the last of October or,first of November(though Kelson's later testimony fixed it on the day of,the speech-November 12-andstill later he testified that he didn't remember whether it was on,the.sameiday as thespeech or not).Accepting Kelson's definite testimony that he joined the Union on October15, 1947, and Maclin's testimony that he first heard about the Union about the middleof October and that he called Kelson in 2 or 3 weeks prior to November 12, the under-signed finds. that the,conference occurred during the week beginning October 20, 1947.10Kelsonialso testified that Mackin stated : "Now you remember' the agreement we 'hadin the hospital.I promise[d] you a lifetime job, I promise[d] to'take care of you;as longas you lived and I meant it but now,if you join this union that would break our agreement,we're no more friends and I won't be obliged to work you any mote."'Tbat!testimony isnot credited.Seesupra,pNo. 393 and footnote 10. ' 396DECISIONSOF, NATIONALLABOR RELATIONS BOARDthe employees prior to the reading."Witnesses both for the General Counseland for the Respondent agree in the main that Maclin did read the notice, butthere is a direct conflict between them, as to whether, either before or after thereading, he made certain coercive statements attributed to him by the GeneralCounsel's witnesses.The General Counsel offered on his case-in-chief the testi-mony of three witnesses who testified to the incident, namely Riley Kelson,Gertrude Williams, and Sally Mae Garrett, Kelson's sister.Kelson, though ableto read a few simple words from the notice such asit,has, been,and to, was ap-proximately illiterate, and his sister, Sally Mae Garrett, could not read at all.Yet these two witnesses endeavored to testify as to whether Maclin had read"what was on the paper.i 18 Both also testified, as did Gertrude Williams, thatMaclin, in addition to reading the notice, made a series of statements which maybe summarized as follows : That he wasn't going to have a union in the plant,and that if it should come in, he would install electric pickers and thereby dis-pense with women pickers.Gertrude Williams testified, as did Sally Mae Gar-rett, that Maclin's speech was before reading the notice; however, ,Williams, oncross-examination, was unable to remember whether the speech was made on thesame day the notice was read or on a different day.In addition to the foregoing, the General Counsel offered the testimony ofCharlie Kelson (Riley Kelson's brother), who had been called by the Respond-ent on other matters but who was made the General Counsel's witness on theinstant question.Charlie Kelson recalled only that Maclin had read, amongother things, that "the law is for you if you want to join [the union]" and that"there was -a law for anybody that wanted to join."He testified that Maclin"read off the paper" and didn't say anything before or after.He testified thathe did not, on that occasion, hear Maclin say anything to the effect that he wouldnot have a union in his plant, nor did Maclin say anything about electric pickers.Charlie Kelson's testimony supports the Respondent's version of the incident.Thus Maclin and Knight, his superintendent, both testified is, that, aside fromcalling the gathering to order and announcing he had something to read,Maclinmade no prefatory remarks whatever., They also testified that he adhered to theletter of the notice, and when he finished reading it, he simply asked if therewere any questions.There were none, it was 5 o'clock, the regular quitting time,and everyone went home..c.The conversation on May 22, 1948Belson also testified that on the occasion of, his application for reinstatement onMay 22,1948, Maclin had stated among other things': 20 "I'm not going to have no"Though there is some testimony that the distribution occurred after the reading, theclearweight of the evidence is that it occurred before, and the undersigned so finds.After the reading was completed,copies were also posted-at various places in the plant.isTheir explanations as to how they were able to do this are unconvincing.SallyMaeGarrett's testimony is wholly unworthy of belief.After establishing her illiteracy, she"Didn'tI saw it inthe paper?"'10A general corroboration of their itestimony is also afforded, by the testimony of Re-spondent's forelady, Essie Stevens.However,Stevens had not been supplied with a copyof the notice gat the time of the reading,and the Trial Examiner is unable to credit hertestimony that standing behind Maclin,she was.yet able to,follow his reading word byword, over his shoulder.In spite of Maclin's attempt to corroborate the forewoman onthe point,itwould have been impossible for Stevens,who was shorter than Maclin, tofollow the notice as,Maclin read it, holding it in the position he demonstrated at thehearing.Stevens' testimony has cumulative weight, however, on the point that Marlinmade no speech either before or after readingthe noticeand that he did not make thealleged coercive statements attributed to him by the General Counsel'switnesses20The events and the conversation on that occasion relate almost entirely to the allegeddiscriminatory failure to reinstate and are more fully summarized,infra, pNo. 405,etseq. JOHN H. MACLIN PEANUT CO., INCORPORATED397unionhere."His testimony is rebutted by, Maclin and by the bookkeeper, JuliusGrady Gerald, who testified that Maclin's statements on the occasion were limitedto informing Kelson that he would not talk with him ; that Maclin had placed inthe hands of his attorney the charges which Kelson had filed and that heintendedto fight them.2.Concludingfindings asto interference, restraint, and coercionThe above incidents will be treated in inverse order.As to the conversationof May 22, it is found that the evidence fails to support the General Counsel'sposition that Maclin made the coercive statements attributed to him.Kelson'stestimony is outweighed by that of Maclin and Gerald. The undersigned creditsthe testimony of the latter and finds that the alleged coercive statements werenot made."It is also found that the evidence fails to establish that on the occasion whenMaclin read the notice to employees on November 12, 1947, he made additionalstatements of a coercive nature.The testimony of the two witnesses calledby the General Counsel to corroborate Riley Kelson was uncertain and im-plausible," and the testimony of the third, Charlie Kelson, actually supportedRespondent's witnesses that Maclin did not make the statements attributed tohim.The undersigned credits the testimony of Respondent'switnesses andfinds that the alleged coercive statements were not made.The notice itself requires only brief consideration. Its text is devoted chieflyto combating alleged reports that employees had been threatened with loss oftheir jobs unless they joined the Union.It contained in additionstatementsrecognizing employees' rights to join or not to join the Union and it containedno threat of reprisal or force or promise of benefit.As the Board recentlypointed out(Matter of Carpenters and Joiners,80 N. L. R. B. 533) Section 8 (c)established in statutory form decisional law already in existence eliminating asan unfair labor practice statements of opinion or arguments in any form by anemployer to his employees provided they contained no threats or promises.Cf.Virginia Electric and Power Company v. N. L. R. B.,314 U. S. 469;N. L. R. B. v.American Tube Bending Company,134 F. (2d) 993. The notice falls safelywithin the boundaries marked out in recent Board decisions. Cf.Matter ofMylan-Sparta Company, Inc.,78 N. L. R. B. 1144;Matter of Cookeville ShirtCompany,79 N. L. R. B. 667;Tygart Sportswear Company,77 N. L. R. B. 613;Matter of Wrought Iron Range Company,77 N. L. R. B. 487. Nor was Re-spondent's conduct in requiring attendance violative of the Act since the meet-ing was held during working hours and the employees compensated for the time.Matter of Babcock and Wilcox Company,77 N. L. R. B. 577;Matter of FontaineConverting Works, Inc., 77 N.L.R. B. 1386;Matter of Merry Brothers Brickand Tile Company,75 N. L. R. B. 136.Thisleavesfor consideration the conversation between Maclin and Knight,which is found to have occurred during the week of October 20, 1947.' The21A more detailed treatment of the incident will be foundinfraunder SectionC, 2, (b).22The productionby theGeneral Counsel and reliance on uncertain,conflicting, andimplausible testimonyof the type offered to corroborateKelson is somewhat puzzlingwhen it is borne in mindthatthe meeting was attendedby approximately50 persons.The inference seems warrantedthat otherwitnessesif called wouldhave testified ad-versely to the GeneralCounsel's position.Cf.InterstateCircuit,Inc. v. United States,306 U. S208, 225-226: "The failure under the circumstances to call as witnessesthose . . .who were in a positionto know .'. .is itself persuasivethat their testimonyifgivenwould have been unfavorableto appellants.The production of weak evidence whenstrong is available can lead only to the conclusion that the strong would have beenadverse."21The unfair labor practices are charged in the complaint to have been committed "fromabout November 12; 1947 " The General, Counsel'smotion at the conclusion of the hear-853396-50-vol. 84-29 398DECISIONS'OF NATIONALLABOR'RELATIONS,'BOARDundersigned is unable to credit Maclin's testimony as, to the content of his con-versation with Kelson.His 'testimony is inconsistent and in, conflict - on a,his 'explanations' are unconvincing.On direct examination, for example,he first volunteered in explanation of "The steps" which he took to find out aboutthe Union that "I probably asked Essie,,[Stevens] again," but later went on toproprietors of two other local peanut shelling plants and with the secretary ofthe Southeastern Peanut, Association,*followirig which a telephone call was placedin his behalf to the attorney for the Association for information and advice.Itwas thereafter, he testified, that he called in Kelson,On cross'examinationhe testified that henever talked unth'Stevens againabout the subject and hetestified unequivocally thatthe only step he took to verify Stevens' report was tocall in Belson and talk with him.His conference with the other manufacturersand with the secretary of the Association is not tigainmentioned; and theundersigned finds from the evidence as a whole that those conferences followedrather than preceded his conference with Kelson.24Furthermore Maclin's ex-'planation of, the effect he accorded both to Stevens' report and to Kelson's is'entirely unconvincing.,Although affecting unconcern about the Stevens reportand the blank membership card she handed hini, he nevertheless sought vet ifica'been, in his employ, for. 20 years ; and though subsequently testifying that Kel-son did not confirm Stevens' report and that he accepted Kelson's relioi asaccurate, he admitted that after the talk with Kelson he 'still didn't knowwhether a union was being formed or not. Still later,' on questioning 'by theTrialExaminer, he claimed to have accepted Kelson's report and to haveassumed therefrom that Stevens was in error ; that he sought no further verifica-tion of ,Stevens' report from his superintendent or from any other person withinhis plant ; and that he did not attempt 'a reconciliation of the conflicting reports.His later actions, of course, are entirely inconsistent with his ° claimed reliance on Kelson's report.First if he ' had, accepted Kelson's report, there was'ndoccasion for seeking information and advice from outside sources extending sofar as the making of a telephone call on his behalf to the attorney of the Asso-ciation..Obviously Maclin distrusted the information the received from Kel'sonand did not accept,'or, rely on ' Kelson s dental of know'edge'of union activitiesfled to2'Posi-ing to conform the pleadings'to the proof in, matters not of substance was'granted ' Suchamendment would seem properly,'to bring-Abe incident found to have occurred during theweek of October 20, 1947, within the issues -Furthermore the statements come swell withinthe scope of the complaint in point of substance and the Respondent ,took advantage ofthe opportunity to litigate the issue fully, which under the circunistances is 'regarded'.-6renuiring decision by'the Trial-Examiner' and' as'affording a basis fora finding and' forremedying arviolation of, the Act.Matter of -Reeves-Ely Laboratories, Inc, 76, NLR B.728, 733, 734Cf.Matter of Biggs Antique Company, Inc,80 N L. R B. 345.24Certainly, there was noroccasion to, seek outside. information and adviceon labor rela-tions in advance of obtaining a verification of Stevens', report thata ,union was beingformed, since Maclin stated he did not accept the report but proposed. to, verify it.And,though he,iultimately testified that he accepted Kelson's report,, his, subsequentactionsestablish that he did-not do so and that it was his,distrust or disbelief, of,Kelson's,reportthat led to'his,seeking assistanceand advicefrom outside sources. ii25Reference has, previously, been made to the fact that immediately.after becoming, amember, of the Union on October 15, 1947; .Kelson participated actively,in passing outmembership cards. in the plant and in, obtaining signatures thereon., The undersignedconcludes that knowledge or'suspicion of such activities reached.Essie Stevensand was byher communicated to Maclin, since according to Kelson's testimony, which is credited,Maclin stated that he had learned ' thatKelson,was signingup hands inhis plant' andaccusedKelson ofstarting the Union.In view ofthe earlierreport fromStevens, Maclin JOHN H. MACLIN PEANUT CO., INCORPORATED399Live evidence of his disbelief is supplied by the fact that he prepared and readto his employees on November 12, at the meeting called for that purpose a noticewhich reflected his complete awareness of union activities and which containeda lengthy statement of his attitude and his policy toward the organizationalactivities.Obviously he could not have based that notice on what he claimed tohave learned from Kelson.'The history of the relations between the two men as previously recited alsosupports the above findingsFirst, it will be recalled, union activities had juststarted.Maclin had just learned of themUp until then at least Maclin hadconsidered Kelson to be a reliable and a trusted employee, one whom he favoredand one for whom lie had done favors. Their personal relations were close,Maclin's attitude bordering on the paternalistic.He obviously assumed Kelson'sloyalty to him and assumed he could talk safely with Kelson about the Union.At that time also, he previously found, Mackin had not sought outside informationnor advice.He was apparently unfamiliar with the subject of employee rightsunder the Taft-Hartley Act and unaware of employer obligations thereunder.In this setting and against this background it seemed only natural to call inthe employee whom he trusted and to endeavor through him to ascertain theextent of union activities and to endeavor to counteract them.On the entire evidence, therefore, the undersigned finds that the conversationson the occasion in question were substantially as testified to by Kelson 26 and thatMaclui's following acts and statements constituted interference, restraint, and,coercion within the meaning of Section 8 (a) (1),' namely: his accusation thatKelson had started a union, his inquiry whether Kelson was signing up membersfor the Union in the plant and whether he was a committeeman, his statementthat he wasn't going to have a union in the plant, that he would shut the plantdown before he would have a union in the plant, his solicitation of Kelson'sassistance in ascertaining the extent of union membership and in discouragingunion membership and activity.Matter of Huntington (Adel) Precision ProductsCorp.,65 N. L. R. B. 1439;Matter of South Texas ProduceCo, 66 N. L. R. B. 1442;Matter of Douglas Salk ProductsCo., 63 N L. It. B. 1280;Matter of AmericanBook-Stratford Press, Inc.,SO N. L. R. B. 914;N. L. R. B. v. Hoppes Mfg. Co,170 F (2d) 962 (C. A 6), decided Nov. 29, 1948. Similar attempts to procureemployee assistance at espionage have been held violative of the Act though un-successful.SeeMatter of Dixie Shirt Company,79 N. L. R. B. 105, where theattempt was made to enlist the aid of an assistant forelady who, like Kelson,refused to assist.did not believe Kelson's denial of knowledge of and participation in union activities, par-ticularlywhen Belson refused his request to furnish him information about the Unionand refused to discourage union membershipI''26However, Kelson's testimony that Mackin on that occasion again referred to the allegedagreement for lifetime employment is not creditedSee footnote 16, and see p. No 395,supra.s7Maclin's more limited admissions are sufficient in themselves to establish a' violationof Section 8 (a) (1). Thus his admitted interrogation of Kelson as to Kelsori's knowledgeof the existence of the Union and as to what he knew about the membership card consti-tuted unlawful interference with the free exercise of the right to self-organization,Matterof Reeves-Ely Laboratories, Inc,76 N L' R B 728, 729;Matter of Biggs Antique Company,Inc,80 N L R° B 345;Matter of Sewell Manufacturing Companif,72 N 'L R B. 85, 87, andcases cited in footnote5 , Sewell Hats, Inc'v N L R B ,143 F (2) 450 (C A 5), despite),,s statement that Kelson was fiee to answer or not as lie chose,'Matter of L ocomotiveFinished Material 'Company,56 N''L. R B 840, 845' Such'questioning was not privilegedarguendoits applicability,Matterof Ames SpotWelder Company; Inc;75 N L R B 352, 355, footnote 6, since it was not an expression of"any views, argument, or opinion, or the dissemination thereof" within the meaning of saidsectionIbid.' 400DECISIONSOF NATIONAL LABORRELATIONS BOARDC. The alleged discrimination1.The eventsa. The alleged discriminatory discharge of Riley KelsonRiley Kelson was discharged by Respondent on April 30, 1948, by the expedientof placing in his pay envelope a typewritten dismissal slip reading simply :Riley : We will not need you after to-day.John H. Maclin Peanut Co., Henry W. Maclin.He received no warning and no notice of his impending discharge, the noticeassigned no reason for the discharge nor was Kelson later informed of thealleged cause."At the hearing, however, the Respondent introduced evidenceto establish that from about the middle of December 1947, down to April 28, 1948,Kelson was involved in a series of incidents which led cumulatively to Maclin'sdecision that Kelson would have to go.°° That evidence is here summarized.(1) The machine break-downsThese incidents were testified to by Maclin, Superintendent Knight, and CharlieKelson for the Respondent and by Riley Kelson for the General Counsel. Thefollowing summary is based on the testimony of Maclin and Knight, who werecorroborated on many details by Charlie Kelson.Their testimony is credited.Riley Kelson's testimony as to the break-downs was particularly evasive.About the middle of December 1947, one of the shellers on the fourth floor °broke down because in some inexplicable manner two pieces of metal had gotteninto the machine and broken the grates. The machine was torn down and theforeign metal found and extracted by Charlie Kelson in Riley Kelson's presenceand in Knight's presence.There was some comment or rather "wonderment"at the time as to how the metal could have escaped the various safety devicesearlier in the productive chain and have reached the shellersTwo or threedays later, a similar break-down occurred among the same set of shellers on thefourth floor.Again the machine was torn down and that time a still heavierand larger piece of metal was extracted, again by Charlie Kelson and in thepresence of Riley Kelson and Knight.Although the two pieces of metal whichcaused the first break-down might at least, theoretically, have reached the Shellerthrough the normal productive processes, the evidence establishes beyond ques-tion that the third piece could not have reached the machine unless it was deliber-ately placed in it or in the elevator which led to it. In any event, Maclin andKnight suspected sabotage; and since the Kelson brothers had more opportunity2°Respondent's evidence does establish, as will be adverted to later, that Kelson hadreceived a warning in connection with the machine break-downs around December 1(i-18,1947, and that in January and in March 1948, he received warnings to stay out of thepicking room.'2DKelson did not seek an explanation of his discharge until May 22, 1948,after theUnion had filed charges in his behalf ; and he was then informed that Maclin had placedin the hands of his attorney for handling the charges filed against the Respondent and thathe was therefore unable to discuss the matter.'°Actually the decision was reached by joint agreement of Maclin and Knight, the plantsuperintendent,the latter of whom apparently did not share entirely Mkclin's feelingstoward Kelson nor his reluctance to let Kelson go. Thus, though Belson was at one pointcharacterized by Respondent's counsel as a "pet," he was not so considered by Knight whotestified,"Not for my part, he wasn'twhat you'd call a pet." It also appeared fromMaclin's testimony that before he would have reinstated Kelson, he would have soughtKnight's agreement,since otherwise"itwould have been a question of reinstating Rileyand losing the superintendent."ai Charlie Kelson was ordinarily the only employee on the fourth floor, though in theevent of break-downs, Riley was customarily called on to assist there and elsewhere in theplant. JOHN H. MACLIN PEANUT CO., INCORPORATED401to commit the act, they suspected that one of them was guilty. Subsequently,Maclin decided from a conversation with the two brothers that Riley was proba-bly the guilty one, basing his opinion on the responses made by the two men andon Riley's facial expressions,12During the same conversation he warned themthat he would hold them both responsible for the continued operation of themachines and that if a similar break-down happened again, he would have to letthem both go.No othersimilarbreak-downs had occurred up to the time of thedischarge.(2)Kelson's activities in the picking roomKelson's main job after the loss of his arm in 1940 was to operate the Suttonmachine on the third floor."Testimony in large volume appears in the recordon the subject of Kelson's duties in general, his repeated absences from his postof duty on the third floor, his extended visits to the picking room on the secondfloor, and his interference there with the operations of the women pickers whowork under the supervision of Forewoman Essie Stevens.For the Respondent,Maclin, Knight, and Stevens testified at considerable length on this aspect of thecase, and Charlie Kelson to a slight extent.Riley Kelson testified for the GeneralCounsel.The Respondent's testimony clearly preponderates over that of Kelsonand to the extent that there are conflicts, the undersigned accepts testimony ofRespondent's witnesses and has resolved the conflicts in favor of the Respondent.Some review of Kelson's duties and of the operations of the plant is necessary.Shortly after Kelson's return to the job after the loss of his arm in 1940, Maclinremodeled or rigged up the Sutton machine on the third floor so that Kelson couldoperate it efficiently and thereupon assigned the operation of the machine toKelson.94Kelson remained on that job until his discharge.Although the Suttonmachine was Kelson's regular and chief assignment, his duties also includedperiodic but short visits to the picking room on the second floor for the purposeof unstopping clogged elevators and fixing broken belts, and he was also calledupon to assist in the repair of machine break-downs whenever they occurredthroughout the plant 36Whenever his absence from his regular post was to exceeda few minutes, the Sutton machine was to be shut down because it required con-stant attention and if left unattended for any extensive period, it would resultin an excessive number of nubs and other foreign matter being transmitted tothe picking tables, resulting in turn, in the inability of the women pickers toremove the required proportion of nubs and other foreign matter.The Respond-ent's evidence also establishes, contrary to Kelson's testimony, that it was not apart of his duty to regulate the flow of peanuts onto the picking tables, that the31 It is immaterial,of course, whether either of the Kelsons were actually guilty ofsabotage and whether, if so, Respondent rightfully suspected that Riley Kelson wasthe guilty party.What is material is whether Maclin believed or suspected that he ii asand whether that reason was one of the factors considered in later reaching the decisionto discharge him.Matter of Atlanta Broadcasting Company,79 N. L. R. B 626.Although Kelson testified that for a period of approximately a year and a half beperformed,under Maclin's supervision and instructions,some sort of "grading" operationin the picking room on the second floor, he is corroborated by none of the witnesses for theGeneral Counsel, and his testimony is denied by Maclin and by Stevens, whose testimonyis credited.84The function of the Sutton machine is to separate the shelled peanuts from thosewhich have escaped shelling in the shelling machines.The shelled peanuts fall intospouts and are carried into the picking bin on the second floor, from whence they arecarried by moving belts,operated by rollers,over and across the picking tables and beforethe women pickers seated there who remove the remaining nubs(unshelled peanuts) andany other foreign materials which have escaped the Sutton machine.15There were also times at the end of the day,after working hours, when Kelson wouldassist Stevens,on her request,in weighing the shelled peanuts. 402DECISIONS OF NATIONAL LABORRELATIONS BOARDoiling of the rollers under the belts on the picking tables was Charlie Kelson's job,not Riley's, and that Riley had no duties concerning the rollers during the regularseason3°Respondent's evidence also establishes that over a considerable period'of time down to April 30, 1948, Belson frequently left his post of duty at theSutton machine and went down to the picking tables on the second floor where,either with or without pretending to have duties, he spent varying periods oftime estimated to be as long as an hour or more, among the women pickers.Besides neglecting his own duties, Kelson's presence distracted the pickers andsometimes resulted in actual disturbances.Furthermore, -Stevens' supervisionover the pickers was sometimes directly challenged and interfered with.Thoughit is clear that Kelson's actions had gone on over a long period of time and thoughStevens had made earlier complaints about Kelson;' it was not until January 1948,that her complaints resulted in definite action.Sometime during that monthStevens reported to Maclin that the situation was getting so serious that she waslosing control of the pickers and that something had to be done about it38Maclinpromised he would take some steps ; he called in Knight, informed him that thematter had become pretty serious, and instructed him "to take some actionimmediately."Knight testified that Maclin specifically instructed him to tellKelson he must stay on the job and stay out of the picking room, and he addedthat he did so.The warning was ineffective.During the month of March 1948,Stevens complained direct to Knight that Kelson was spending foo much timein the picking room.Knight, in turn, reported the complaint to Maclin and theninformed Maclin "that he had already notified Kelson again to stay out of thepicking room and let the women alone."Maclin told him to handle it and to clearit up.There is no evidence of similar acts or complaints down to April 30.(3)The noon-hour incident and the decision to dischargeTwo or three days prior to Kelson's discharge on'April 30, an occasion arosewhen it was necessary to direct the operation of the plant machinery during thenoon hour.This was because the bin which supplied the picking tables hadbecome empty and it was the intention and desire to fill the bin while the womenpickers'were at lunch, so that'they would have something to do when the noonhour was ended.Knight instructed both Charlie Kelson and Riley Kelson toremain on the job and operate the machinery during the noon hour 39 CharlieKelson remained on the job as instructed but Riley did not.40Maclin testified56 If rollers should have become flat or otherwisedefective, they would have beenremoved or repaired during the slack season and Kelsonmight then well have worked onthema'Stevens was an agedemployee and at thehearing shestated she had a coldand feltsick.Her testimony is rather' confused as to dates and periods of time and is of noassistance in fixing thetime of herearlier complaintsabout KelsonOn the whole, how-ever, it is clear from her testimonythatKelson's activities in the pickingroom hadgone on over a rather extendedperiod of time and that she had madecomplaints about himprior to January 1948.Maclin testified that the reports first came to him approximatelya year beforethe dischargeand that he then simplytold Stevensthat she hadcharge ofthe picking room and that she should keep Kelson out.3'There is no evidence that Kelson's presencein the pickingroom was connected withunion activities.Stevens on cross-examination denied a suggestionto that effect, andKelson's testimonyindicates that his active participationin such activities in the planthad occurred around the middle of October 194759Both of the Kelsons testifiedthat frequentoccasions had arisenin the past when theyhad been called on to work during the noon hour.Machu's and Knight's testimony indi-cated that such occasions were infrequent.However, thepoint is immaterial.40Maclin,Knight, and Charlie Kelsontestified for the Respondenton this incident, andRiley Kelson for the GeneralCounselRileyKelson professed not to recall the particularincident but denied that on an occasion2 or 3 daysbefore his discharge or on any otheroccasion he had disobeyed the instructions of Knight or Maclin to work during the noonhour:The undersigned finds that the incident occurred,that the orders were given, andthat Riley Kelson disobeyed them. ,JOHN` H. MACLIN PEANUT, CO., INCORPOIIATED403that as customary when the plant operated during the noon hour, he had takenover the supervision of the plant while Knight, the superintendent, had gone tolunch.He went to the third floor a few minutes after 12 and found that all of themachinery was running except the Sutton machine and that Riley Kelson wasmissing.He inquired of Charlie Kelson, who was on the job, where Riley wasand Charlie replied that he didn't know.Maclin testified that he thereuponstarted the Sutton machine up, operated it himself for possibly 10 minutes, andthen turned it over to Charlie for a few minutes while he went to look for Riley.Not finding him, he returned to the third floor and continued to operate the Suttonmachine until time for Knight's return from lunch around 1 o'clock.He thenchecked with Knight the fact that Knight had actually issued instructions toRiley to stay and work.Machn's version of the incident is accepted as approximately accurate. It iscorroborated in material respects by the testimony of Knight and of CharlieKelson."That night Maclin called Knight into conference in his office to .discuss thesubject of Riley Kelson's disobedience of orders and his conduct in general asreflected in the series of incidents which had,begun with the machine break-downs in December 1947. Though they had no further information, they werestill of the opinion that Kelson had been guilty of the sabotage in December, andthat was one of the incidents they discussed and one of the factors to whichthey gave consideration in arriving at their decision.The factor that mainlycontributed to reaching the decision was Kelson's repeated absences from hispost of duty and of course, the precipitating factor and the proximate cause wasNelson's disobedience that day to the specific order to work during the noon hour.After discussion of these various matters, Maclin and Knight agreed that theywouldn't permit such an insubordination to go on, since it had gotten to thepoint that Knight Himself was unable to control the mill with Kelson in it. Theydecided, therefore, that Kelson would be obliged to go.Knight had at firstwanted to discharge Kelson immediately, that is, the net morning, but' it wasfinally agreed that since Kelson was an old employee whose period of employ-ment exceeded Knight's by many years, that Maclin himself should'actually makethe discharge.Thereupon, Maclin prepared the dismissal slip and placed it inKelson's pay envelope on April 30, as previously recounted.The method employed by Respondent to effect Kelson's discharge would indi-cate, in the absence of explanation, that Respondent adopted a most singularmethod of terminating the employment of an old and trusted employee.How-ever.Respondent did proffer an explanation as follows : Maclin testified thatin spite of the series of incidents above referred to he was most reluctant todischarge Kelson because he had been in Respondent's employ for many years,had lost an arm at Respondent's plant, and was physically handicapped for doingordinary manual labor.He therefore endeavored to word the notice in some-what vague and indefinite terms, avoiding any statement of reason for the dis-charge, in the hope''And expectation that Kelson would immediately seek him outfor an explanation.Thereupon, Maclin states that he intended also to call in"'Charlie Icelson, though at first stating that Riley had remained on-the job with him,later admitted that Riley had gone as far as the second floor but he didn't know howlong Riley had stayed thereHe also admitted that Maclin had come to the third floor"right at noon,"that Riley was absent,that Maclin had found the Sutton machine shutdown,and had started it up,himselfCharlie also testified that Maclin inquired of himwhere Riley was, that he reported that Riley had gone down on the other floor, but stilllaterCharlie testified'that Riley returned in a few minutes(5 or more)afterMr.Maclin had started the Sutton machine, that Maclin was still there, but he doesn't knowwhether Mr Maclin asked Riley where he had been,but he does know that Riley did nottellMaclin where he had been. 404DECISIONS OF NATIONALLABOR RELATIONS BOARDKnight, the plant superintendent, discuss with Kelson the charges against him,obtain from Kelson a promise to mend his ways, and he thereupon hoped topersuade Knight to agree that Kelson might be taken back.Maclin's explanationappears to be logical and credible and is accepted by the undersignedb. The alleged discriminatory failure to reinstateOn May 22, 1948,' Kelson testified he returned to the plant for the first timeafter his discharge and inquired why he had been discharged and asked for hisjob back.He went into the main or front office into which Maclin's privateoffice opens.Maclin and Julius Grady Gerald, Respondent's bookkeeper (re-ferred to in Kelson's testimony as Mr. Jewell), were presentA railing setsapart a portion of the front office as an anteroom, and Kelson did not go beyondthe railing on which Maclin was sitting.Kelson's version of the conversation.all of which occurred within Gerald's hearing, is as follows :Yes, sir, I asked for my job back. I went back down, well, the 22nd ofMay and asked for my job. I said, Mr. Maclin-he said, I ain't your boss,he says, Union man is your boss. There ain't anything I can say. Youreported me to two places in the National Labor Relations Board and I'mgoing to fight the National Labor Board 'til hell freezes over, he says.I mean it.That's what he said, I mean it.He says, I'm not going to haveno union here.He says, I'm boss here.He says, you are not boss here orno where else. I says, well-He said, is there anything I can do for you?I said, well, my discharge you give me ' Why did you fire me for? He said,well I disremember, Riley, whether I put it on there or not. I said, wellyou didn't put it on there.He said, well, I disremember that.He says,I run this place here, he says, I'm boss here. I said, I wasn't trying to bossno place.Maclin denied that on the occasion in question that KeTon applied for hisjob back.He testified that Kelson inquired only as to reasons why he had beendischarged.SinceMaclin's exact language is important, particularly on theGeneral Counsel's amendment to the complaint to charge a Section 8 (a) (4)violation, his reply is also quoted :I replied to Riley. I said, Riley, if you'd come back to me just after youreceived that notice, I would have talked to you and just as I have alwaystalked to you, but you didn't see fit to do that. You filed charges againstme and it's now in the hands of our attorney and we intend to fight it.Maclin' had previously testified, in relation to his reasons for phrasing thedismissal slip as he had, that he personally would have been willing to rein-state Kelson but would not have done so without Knight's approval.This wasadverted to on cross-examination :Q. But it was your thought when you put that notice in his pay envelopethat you would have him back on the job within a few days?A. Yes.Q. And then after that time you decided not to?-A. Oh, no, now, wait a minute. Charges were filed against me in themeanwhile.42Kelson definitely fixed the date of his application for reinstatement as having occurredon May 22, 1948Maclin testified that it was from 30 to 60 days after the dischargeon April 28, and Julius Grady Gerald, another witness for the Respondent, admitting thathe was "not sure of the date," testified that it was approximately 2 months afterthe dis-charge and that he was sure it was over 2 weeks. In view of Kelson's certaintyas to thedate and the uncertainty on the part of Respondent'switnesses,the TrialExaminer findsthat theincidentoccurred on May 22, 1948.1 JOHN H. MACLIN PEANUT CO.,INCORPORATED405Q. And then when he did come in you did not take him back?A. I did not, he did not ask for his job.Q. And you declined to talk to him about it?A. Yes, it had been turned over to Mr. Davis, my attorney at that time.It was out of my hands.On redirect examination, Maclin explained that he had not felt free to discussthe subject with Kelson "after papers had been filed" ; that he had, in the mean-time, consulted his attorney and placed the matter with him for handling andhad received advice that he was not to discuss the charge of the illegal dischargeof Riley Kelson with the representative of the Union or with Kelson or withanyone else.He added that he followed that advice in the interest of safe-guarding his rights and consequently, had refused to make a statement to Kelsonas to why he had been discharged.Gerald corroborated Maclin's testimony that Belson did not ask for his jobback.He testified that the conversation was a short one, that Kelson askedMaclin why he was fired and that Maclin "told him there was nothing hecould say to him, it was all in the hands of his lawyer." Gerald could notrecall that Maclin had made any reference to the fact that charges had been filedagainst him, but added that Maclin did say "that he would fight the case."2. Concluding findings as to alleged discriminationa. The dischargeThe General Counsel offered no evidence that between November 12; 1947,and April 30, 1948, the date of Kelson's discharge the Respondent committedany acts which would constitute coercion or discrimination or which wouldotherwise be violative of the Act. In fact except for the evidence offered by theRespondent as to the incidents relied upon by it as justifying Kelson's discharge,the record is almost devoid of evidence as to events which occurred during thehiatus of 51/2 months. It does appear that "the day after Thanksgiving"(November 28, 1947),48 all of Respondent's employees except one reported forwork wearing C. I. O. buttons," and Respondent thereby became aware (1) of theextent of union activity generally; and (2) of Riley Kelson's membership inparticular.No evidence was offered that other union activity continued duringthe period or that Kelson participated therein.46However, a stipulation was entered into at the conclusion of the GeneralCounsel's case that on April 23, 1948, a representation hearing was held atAlbany in theMatter of John H. Maclin Peanut Company,the Respondent, as aresult of which the Board determined that an election should be held.Kelson's explanations are of no assistance in the necessary bridging in the gap.Of, first significance is his testimony that he did not recall the specific incidentthat led to the discharge. If that statement be accepted, then it is clear thatKelson would not have had any intimation that he might be discharged or forwhat cause.The notice, coming suddenly and without warning, stated nogrounds whatever.What is more natural, then, that Kelson should have reactedas Maclin expected, by coming in and demanding an explanation?He did notdo so.First he testified that though finding the slip in his envelope and knowingthat the first word was "Riley" and that it was intended for him, and though11There had also been a union meeting, apparently an organizational meeting, thenight before Thanksgiving Day and Kelson was then elected as temporary committeeman,but there is no suggestion that Respondent had any knowledge of these facts." It also appears that the union buttons were more or less commonly worn thereafter.41Kelson's testimony does indicate that he participated actively in solicitingunion mem.bership among Respondent's employees, but that this occurred shortly after he joined theUnion on October 15, 1947. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDknowing "it was for something or other" and "something unusual," he did nottake it to the office or show it to anyone '41 or make any attempt to find out whatitwas until the next morning when his little niece.read.it'to himThen, under-standing that it meant lie was discharged, lie delayed until May 22nd making anyattempt to seek an explanationHe admitted that he wanted his job backthroughout the period, but denied that he delayed applying for it because he knewwhy he'was discharged. In the meantime, a few days after his discharge, heinformed a local representative of the Union of the discharge and on May 13, theoriginal charge was filed in his behalf, charging that Kelson had been dischargedbecause of his "membership in and activities on behalf of [the Union]."Kelson's testimony affords no assistance in fathoming his reaction to the noticeof discharge, nor does his attempt to supply a reason for his discharge prove ofaid.Thus, both on direct examination and on cross, he endeavored to relate thedischarge back to Maclin's conversation with him in October 1947, previouslyreferred to hereinReferring to his previous testimony that Maclin then "hadwarned him about joining the Union" and that if Kelson joined the Union "hewould not be about to work me any more, we wouldn't be any more friends," hetestified that these statements furnished the only basis lie knew of or suspectedfor his discharge. In spite of the vacuum in the record of any evidence of coercivestatements and acts by the Respondent, certainly from November 12, 1947, toApril 30, 1948, the General Counsel, nevertheless, 'attempts to sustain the theorythat the discharge was in fact for the reason assigned by IcelsonIn order to establish the existence of a discriminatory motive, it is necessaryof course that substantial affirmative evidence be adduced' from which a discrim-inatory motive can reasonably be inferredMatter of Texas Company,80 N L. R.B. 862, and seeNational Lime and Stone Co74pany,70 N. L R 131637 The under-signed finds that the evidence is insufficient'to establish such a motive.Neitherdoes the evidence offered by the General Counsel'disprove the Respondent's con-tention that the discharge was for the causes assigned. Cf.Batter of Texas Com-pany, supra.Kelson's testimony is outweighed by Respondent's evidence on eachof the incidents claimed-by, it to'liave led 'cumulatively to the decision to dis-charge.First, as to' the' machine break-downs Kelson's testimony was particu-larly evasive and he professed inability to identify the pieces of metal removedfrom "the machine in his presenceNext, as to his activities in the, picking room.no witness was offered to corroborate his testimony that he, had substantial dutiesthere, and -his' testimony is insufficient -6 rebut the testimony of Respondent'switnesses to the contrary.He also professed inability to recall the noon hour in-cident'of April 28, when Respondent's evidence establishes that he disobeyedexpress instructions to 'work' Finally, his failure to seek an immediate explana'tion in the light of the rather cryptic note of dismissal indicates that he knewdr had good reason to suspect why lie was being discharged ; and his subsequentattempt to relate the discharge back to a conversation 6 months earlier is unper-suasive in view' of the vacuum in the evidence of any anti 'union acts or statementsby the Respondent during the interim.'The undersigned finds that the evidence as a whole fails to support, the allega-tions of the complaint that Kelson was discharged for discriminatory reasons, andSnds'to the contrary, that he was discharged for the causes assigned by theRespondentHe deniedthat after receiving his pay envelope on April 30, he exhibited the dischargeslip to a group of employees on the platform,as testified to by Marlin{ JOHN H. MACLIN PEANUT CO., INCORPORATED407b.The failure to reinstate(1) As a possible Section 8 (a) (3) violationThe testimony concerning Kelson's alleged application for reinstatement onMay 22, 1948, is directly in conflict. If Nelson's testimony be accepted, he askedwhy he had been discharged and asked for his job,back," and Maclin in refusing toentertain his application stated that he intended to fight the charges which hadbeen filed in Nelson's behalf 4s with the Board because, among other things, hewas not going to permit a union in the plant.45 If such statement were in factmade it would of course constitute a violation of Section S (a) (3).However,the undersigned does not credit Kelson's version of the incident but finds insteadthat Machn's testimony, which is corroborated in important details by Gerald,more nearly accords with what actually occurredMaclin's remarks containno suggestion of a discrimination within the meaning of Section S (a) (3), i e,that his motive in failing to reemploy Kelson was to discourage membership in alabor organization.They relate only to his refusal to discuss with Kelson thecauses for his discharge because Maclin had placed in the hands of his attorneythe charges filed against the Respondent and because be intended to contest thosecharges.The undersigned therefore concludes that the evidence does not estab-lish that Respondent's failure to reemploy Kelson was violative of Section 8 (a)(3) of the Act.(2) As a possible Section 8 (a) (4) violationA closer question is presented on the contention that Maclin's statementsestablish that he failed to reemploy Kelson because of the charges filed againstthe Respondent50 Some color is lent to the Section 8 (a) (4) charge by some ofMaclin's answers on cross-examination when considered separately and out ofcontext with other portions of his testimony.But in its entirety it is clear thatwhat Maclin told Nelson was that he was unable to discuss the matter at all sincecharges had been filed, since he had placed the matter in the hands of his attorney,and since he intended to fight it. In other words Maclin's testimony as a wholecan fairly be regarded as a refusal to discuss the matter with Nelson and toentertain any application for reemployment or settlement of the charges and asan indication that he would insist upon a determination by the Board of thequestion whether Respondent's discharge of Kelson was discriminatory and inviolation of the Act. In the opinion of the undersigned such a position is in noway violative of the ActThe Respondent having discharged Kelson for cause,was within its legal rights in informing Kelson that it would not discuss the mat-4'AlthoughKelson doubtless intended to apply for reinstatement, the undersigned findsthat he never got beyond making inquiry why he had been dischargedThereupon Maclincut in and informed Kelson that he couldn't discuss the matter with him because Maclinhad turned over to his attorney for handling the charges which had been filed in Kelson'sbehalf.Maclin's statement precluded Kelson's attempted application for reinstatementwhich under the circumstances would have been futile.However,the point is immaterialin the light of the subsequent findings herein.98 It is immaterial,of course,that thecharges were not filed by Kelson himself but bythe Union in his behalfMatter of Burnside Steel Foundry Company,69 N L. R B 128And seeMatter of BriggsManufacturing Co, 75 N L R B 569, 57299This alleged statement,construed as possible interference,restraint,and coercion, isdisposed of,supra, p.No. 397w Section 8 (a) (4) would not be rendered inappropriate because ofthe fact that Kel-son, having been properly discharged.was no longer an employee of the RespondentMat-ter of Briggs ManufacturingCo., 75 N. L. R B 569 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDter with him and in indicating that it would insist upon a legal determination ofthe charges.Matter of Amercan Linen Service Company, 45N. L. R. B. 902, 913;Matter of The Mead Corporation,52 N. L. R B. 1361, 1367, 1368; Cf.Matter ofWeyerhaeuser Timber Company,39 N. L. R. B. 258;Matter of Richmond HomeTelephone Company,70 N. L. R. B. 452.Portions of Maclin's testimony on cross-examination standing alone also sug-gest that subsequent to the discharge Maclin stood ready to reemploy Kelson onapplication " but failed to do so because Kelson had caused charges to be filed.Considered in its entirety, however, his testimony reveals that Maclin's explana-tion was that he was unable to discuss the charges with Kelson or the causes ofhis discharge or to consider reemploying Kelson since he had decided to seek alegal determination of the issue that Kelson's discharge was in violation of theAct and because he had been advised by his attorney not to discuss the matterwith anyone, including Kelson.On the evidence as a whole the undersigned therefore concludes that Respond-ent's failure to reemploy Kelson was not violative of Section 8 (a) (4) of theActIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set out in Section III, above, occurring in con-nection with the operations described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and such of them as have been found to be unfair labor practices tend to lead tolabor disputes burdening and obstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that the Respondent, John H. Maclin Peanut Co., Incorporated,has engaged in unfair labor practices within the meaning of Section 8 (a) (1)of the Act (61 Stat. 136), the undersigned will recommend that it cease and desisttherefrom and take certain affirmative action in order to effectuate the policy ofthe Act.In the present case it has been found that the only unfair labor practices werecommitted in October 1947.The single instance of interference, restraint, andcoercion found is not sufficiently significant in the opinion of the undersigned toindicate a settled purpose on the part of the Respondent to defeat the rightsguaranteed by Section 7 of the Act.Under such circumstances and in view ofthe absence of any evidence that danger exists or is to be anticipated in regardto other unfair labor practices, it will not be recommended that the Respondentbe enjoined from the commission of any and all unfair labor practices, proscribedby the Act (cf.Matter of Westinghouse Electric Corporation,80 N. L. R. B. 945;Matter of Geraldine Novelty Company, Inc.,74 N. L. R. B. 1503, 1542) ; but it willbe recommended instead that the Respondent be ordered to cease and desist fromthe unfair labor practices found and from any like or related act or conductwhich would tend to interfere with, restrain, or coerce its employees in theexercise of the rights guaranteed by Section 7.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:ai It was clear, however, that Maclin was stating his personal attitude toward Kelson'spossible application for reemployment, since he plainly testified that he intended to procureKnight's consent first and would not have rehired Kelson withoutit.His testimony showsalso that he intended to condition consideration of Kelson's application, if made, on ob-taining a definite commitment from Kelson to mend his ways. JOHN H: MACLIN PEANUT CO., INCORPORATED409CONCLUSIONS OF LAW1.The operations of the Respondent, John H. Maclin Peanut Co., Incorporated,a Virginia Corporation, with its principal office and place of business at Albany,Georgia, constitute commerce within the meaning of Section 2 (6) and (7) of theAct.2.United Stone and Allied Products Workers of America, C. I. O. is a labororganization within the meaning of Section 2 (5) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not engaged in unfair labor practices by dischargingRiley Kelson or by refusing to reinstate him.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed hereby recommends that the Respondent, its successors, and assigns shall :1.Cease and desist from :a.Interrogating employees concerning union membership or activities ; threat-ening to close its plant because of its employees union membership or activities ;seeking employee assistance to determine union membership and activities ofother employees;and seeking employee assistance to discourage union member-ship or activities of other employees.b.Engaging in any like or related act or conduct which interferes with, re-strains, or coerces its employees in the exercise of the rights guaranteed by Sec-tion 7.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :a.Post at its plant in Albany, Georgia, copies of the notice attached heretomarked "Appendix B." Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed by the Respondent, beposted by it immediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or coveredby any othermaterial;b.Notify the Regional Director for the Tenth Region in writing within ten (10)days from the date of the receipt of this Intermediate Report what steps theRespondent has taken to comply with the foregoing recommendations.It is further recommended that unless the Respondent shall within ten (10)days from the receipt of this Intermediate Report notify the Regional Directorfor the Tenth Region in 'writing that it will comply with the foregoing recom-mendations the National Labor Relations Board issue an order requiting theRespondent to take the action aforesaid.It is also recommended that the complaint and the amendment thereto insofara.^ they allege that the Respondent discriminatorily discharged and failed toreinstate Riley Kelson in violation of Section 8 (a) (1), (3) and (4), of theAct bedismissed.As provided in Section 203 46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may. 410DECISIONS OF -NATIONAL LABOR RELATIONS BOARDwithin twenty(20) days from the date of service of the order transferring thecase to the Board,pursuant to Section 203.45 of said Rules and Regulations,filewith the Board, Rochambeau Building,Washington 25, D. C., an originaland six copies of a statement in writing setting forth such exceptions to theIntermediate Report and Recommended Order or to any other part of the recordor proceeding(including rulings upon all motions or objections)as he relies upon,together with the original and six copies of a brief in support thereof ; and anyparty may,within the same period,file an original and six copies of a brief insupport of the Intermediate Report and Recommended Order. Immediatelyupon the filing of such statement of exceptions and/or briefs,the party filingthe same shall serve a copy thereof upon each of the other parties. Statementsof exceptions and briefs shall designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed shall be doublespaced.Proof of service on the other parties of all papers filed with the Boardshall be promptly made as required by Section 203.85. As further providedin said Section 203.46 should any party desire permission to argue orally beforethe Board,request therefor must be made in writing to the Board within ten-(10) clays from the date of service of the order transferring the case to theBoard.'In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the' findings,conclusions,recommendations,and recom-mended order herein contained shall,as provided in Section 203.48 of said Rulesand Regulations,be adopted by the Board and become its findings,conclusions,and order,and all objections-thereto shall be deemed waived for all purposes.Dated at Washington,D C., this 30th day of December 1948.GEORGE A. DOWNING,Trial Examiner.APPENDIX ANOTICE'10ALLEMPLOYEESIt has been reported to us that some employees have been told that unlessthey join a union they may lose, their jobs here. .-Any such statement which has been,made to you, or may be made to youin the future is a lie.You have never in the past either had to join a union,or to stay out of a union in order to hold your job here,and you never will haveto do either in the future.-There will never be a"closed shop"in this plant under any circumstances.The law of the United States gives you the right to join a union if you wantto do so.The same law gives you the right to refuse to join if you want to.The same law makes a "closed shop"(in which we would have to employ onlyunion members)illegal, and a separate law of the State of Georgia does thesame thing.This Company will respect all your rights,either to join or not to join a union,and wd will not interfere with them in any way, and all our supervisoryemployees have been so instructed.Furthermore we will not knowingly tolerate or let anyone else interfere,by threats,or,by trying to frighten you with loss of your job or in any othermanner, with your,right to stay out of a union or to join one if you wish.This is final notice that any employee of this Company who threatens anyother employee or otherwise tries to force any other employee to join a unionor not to do so, will be discharged immediately.Any union organizer or repre-sentative who does so will have legal charges filed against him, or her andthe union by our attorneys just as soon as we have proper proof. JOHN H. MACLIN PEANUT CO., INCORPORATED411And employee who has been, or may be told that he or she must join theunion to hold a job here, or stay out of a union to hold a job here, should reportthe matter to me immediately.If you do not fully understand this notice, I will be glad to explain it to youif you will ask me.JOHN H. MACLIN PEANUT CO., INC.,ByHENRY W. MACLIN,President.NOt-EDfRER'12,'1947.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policy of the Labor ManagementRelations Act, 1947, we hereby notify our employees that:WE WILL NOT interrogate employees concerning union membership oractivities; threaten to close our plant because of our employees unionmembership or activities ; seek employed assistance to determine unionmembership and' activities of other employees ; or 'seek employeeassistanceto discourage union membership or activities of other employees.WE WILL NOT engage in any like or related act or conduct whichinterfereswith, restrains, or coerces our employees in' the exercise of their rightsguaranteedby Section 7.'JOHN H. MACLIN PEANUT CO., INC.,Employer.Dated -------------------- ' By -------------------------'=------------(Representative)(Title)This notice must remain posted for sixty (60) days from the date hereof, andmust not be altered, defaced, or covered by any other material.